Citation Nr: 1302574	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether referral for consideration of entitlement to a compensable initial rating for bilateral hearing loss on an extraschedular basis is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey, Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to May 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 2004 rating decision, the Veteran was granted service connection for left ear hearing loss.  A noncompensable evaluation was assigned, effective January 9, 2003.  In a July 2007 rating decision, the RO granted service connection for right ear hearing loss.  A noncompensable evaluation was assigned, effective July 11, 2006.  

In June 2009, the Board denied entitlement to a compensable rating for the Veteran's bilateral hearing loss on a schedular basis, but remanded the issue of whether referral for consideration of an extraschedular rating was warranted.  As discussed below, the Board remanded the case again in August 2011, for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's claim was remanded in August 2011 so that the Veteran could be afforded a VA audiology examination, which included an opinion from the examiner as to the effect of the Veteran's hearing loss on his occupational functioning and daily living in accordance with Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In accordance with the Board's remand directives, the Veteran was afforded a VA audiology examination in September 2011.  However, the examiner concluded that the Veteran's audiologic test results were invalid and recommended that they not be used for rating purposes.  Specifically, he noted that the Veteran's volunteered pure-tone thresholds and pure-tone averages were elevated compared to speech recognition thresholds bilaterally, indicating poor test validity.  He also noted that the Veteran was re-instructed and that transducers were changed from headphones to inserts and volunteered thresholds still did not adequately change.  Therefore, he concluded that no opinion could be provided as to the effects of the Veteran's hearing loss on occupational functioning without resorting to speculation.

Due to the invalid test results, the Veteran was afforded another VA audiology examination in September 2012.  However, the examiner again found that the Veteran's volunteered pure-tone thresholds and pure-tone averages were elevated compared to the speech recognition thresholds bilaterally, indicating poor test validity; and although the Veteran was re-instructed and transducers were changed from headphones to inserts, volunteered thresholds still did not adequately change.  The examiner again concluded that the test results were invalid and recommended that they not be used for rating purposes.  As such, he did not provide an opinion as to the effects of the Veteran's hearing loss on occupational functioning.

The Veteran has a duty to cooperate in the development of his claim.  Wood, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran's refusal to participate or cooperate in VA examination absent a showing of good cause is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, the failure by veterans to cooperate during VA examinations "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  

The Board finds that it is unclear whether the Veteran is intentionally refusing to cooperate in a VA audiology examination.  Accordingly, the Board believes that he should be provided with an additional opportunity to appear for the requested examination.

The appellant is advised, however, that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report and cooperate for a VA examination without good cause may include the denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and inquire whether he has undergone any additional treatment for his bilateral hearing loss since September 2012.  If the Veteran indicates that he has received any treatment or evaluations the RO/AMC should obtain those records and associate them with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a new VA audiological examination, to assess the severity of his current bilateral hearing loss disability.  

The examiner should also determine the effect of the Veteran's hearing loss on the Veteran's occupational functioning and daily living in accordance with VA Fast Letter No. 07-10 and Martinak.  

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The claims folder should be reviewed prior to the examination and the examiner should indicate having done so in his or her report.  

A clear rationale for all opinions and conclusions expressed must be provided.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

3.  When the requested development has been completed, the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  The RO/AMC should adjudicate the question of whether the evidence warrants referral of the claim to the appropriate department officials under 38 C.F.R. § 3.321(b) for extraschedular consideration.  

4.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


